         Case 1:18-cv-01148-TSC Document 58 Filed 10/05/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
NOVENERGIA II – ENERGY &                            )
ENVIRONMENT (SCA),                                  )
                                                    )
                                                    )
                      Petitioner,                   )
                                                    )    Civil Action No. 1:18-cv-1148 (TSC)
               v.                                   )
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                      Respondent.                   )
                                                    )

                                                    )
FORESIGHT LUXEMBOURG SOLAR 1                        )
S.À.R.L., et al.,                                   )
                                                    )
                                                    )
                      Petitioners,                  )
                                                    )    Civil Action No. 1:20-cv-925 (TSC)
               v.                                   )
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                      Respondent.                   )
                                                    )


                    JOINT STATUS REPORT REGARDING
      SET ASIDE PROCEEDINGS PENDING IN THE SVEA COURT OF APPEAL

       Pursuant to the Court’s Order dated September 9, 2020, Petitioners Novenergia II –

Energy & Environment (SCA) (“Novenergia”), Foresight Luxembourg Solar 1 S.À.R.L.,

Foresight Luxembourg Solar 2 S.À.R.L., Greentech Energy Systems A/S (now known as Athena

Investments A/S), GWM Renewable Energy I S.P.A., and GWM Renewable Energy II S.P.A.

(collectively, the “Foresight Petitioners”), and Respondent the Kingdom of Spain (“Spain”)

submit this joint status report regarding the two separate proceedings brought by Spain in the




                                                1
            Case 1:18-cv-01148-TSC Document 58 Filed 10/05/20 Page 2 of 6




Svea Court of Appeal in Sweden (“Svea Court”) to set aside each of the two arbitral awards at

issue in these actions.

       I.        Proceedings in Spain’s Action to Set Aside the Award in Novenergia

       Spain and Novenergia last provided the Court with a joint status report regarding the

Novenergia set aside proceedings in Sweden on September 3, 2020 (ECF No. 56).

       The Svea Court held a case management conference on September 11, 2020. At the

conference, the Svea Court presented Spain and Novenergia with a draft case summary, which

will ultimately serve as the framework for the Court’s adjudication of Spain’s set aside

application, and invited the parties to submit proposed amendments and revisions of the case

summary. The Svea Court also established the following procedural deadlines leading up to a

final hearing on the merits:

                Pursuant to the Svea Court’s order, on October 2, 2020, Spain and Novenergia

                 submitted comments on the amicus curiae brief submitted by the European

                 Commission and the European Commission’s request to submit oral observations

                 to the Svea Court during a final merits hearing.

                On October 30, 2020, Spain will submit its comments on the parts of the Svea

                 Court’s draft case summary addressing Spain’s case, and its statement of

                 evidence, together with a legal opinion.

                On December 18, 2020, Novenergia will submit its comments on the parts of the

                 Svea Court’s draft case summary addressing Novenergia’s case, any comments on

                 the parts of the case summary addressing Spain’s case and Novenergia’s

                 statement of evidence. Novenergia shall also inform the Svea Court whether it

                 intends to submit a legal opinion.




                                                  2
         Case 1:18-cv-01148-TSC Document 58 Filed 10/05/20 Page 3 of 6




                On January 22, 2021, Spain will submit any comments on the part of the Svea

                 Court’s case summary addressing Novenergia’s submission.

                On February 12, 2021, Novenergia will make a final submission addressing

                 Spain’s comments on the Svea Court’s case summary.

                On February 26, 2021, the Svea Court will issue its final case summary.

       Following this written procedure, the Svea Court will formally close the preparatory

phase of the case, barring all further merits submissions by Spain and Novenergia, except for any

submissions warranted by exceptional circumstances. A final hearing on the merits is

preliminarily scheduled for May 11-12 and 19-21, 2021.

       II.       Proceedings in Spain’s Action to Set Aside the Award in Foresight

       This is the first Court-ordered joint status report regarding the Foresight set aside

proceedings in Sweden. Accordingly, Spain and the Foresight Petitioners hereby provide the

Court with an accounting of the key developments to date in Spain’s action in the Svea Court to

suspend and set aside the arbitral award rendered against it in Stockholm Chamber of Commerce

Case No. V 2015/150 on November 14, 2018 (the “Foresight Award”). That case is captioned

Kingdom of Spain v. Foresight Luxembourg Solar 1 S.à.r.l., Foresight Luxembourg Solar 2

S.à.r.l., GWM Renewable Energy I S.p.A., GWM Renewable Energy II S.r.l. and Athena

Investments A/S (previously Greentech Energy Systems A/S), case number T 1626-19.

       On February 14, 2019, Spain filed an Application for Summons (set aside application)

and Request for Suspension of the Foresight Award. In that Application, Spain also requested

that the Svea Court refer certain questions to the Court of Justice of the European Union

(“CJEU”) for a preliminary ruling.

       On February 21, 2019, the Svea Court granted Spain’s Request for Suspension.




                                                 3
          Case 1:18-cv-01148-TSC Document 58 Filed 10/05/20 Page 4 of 6




       On May 10, 2019, the Foresight Petitioners filed their Statement of Defense to Spain’s

Summons Application and responded to Spain’s request that the Svea Court refer certain

questions to the CJEU.

       On October 16, 2019, Spain filed its response to the Foresight Petitioners’ Statement of

Defense, including its preliminary statement of evidence.

       On December 13, 2019, the Foresight Petitioners submitted their preliminary statement of

evidence and a reply submission regarding Spain’s request that the Svea Court refer certain

questions to the CJEU.

       On March 11, 2020, the European Commission applied to the Svea Court for leave to

intervene as an amicus curiae. On March 31, 2020, the Svea Court ordered the parties to

comment on the European Commission’s application. The Foresight Petitioners submitted their

comments on April 15, 2020; Spain submitted its comments and response to the Foresight

Petitioners’ comments on April 29, 2020.

       On May 21, 2020, Spain submitted additional comments regarding its request that the

Svea Court refer certain questions to the CJEU.

       The question of whether the Svea Court will make a referral to the CJEU for a

preliminary ruling is scheduled to be presented before the judges on October 7, 2020. A decision

on this question is expected shortly thereafter. The Svea Court has not set any future deadlines or

dates by which it will rule on the European Commission’s application to intervene as an amicus

curiae, or Spain’s set aside application.




                                                  4
        Case 1:18-cv-01148-TSC Document 58 Filed 10/05/20 Page 5 of 6




Dated: October 5, 2020                         Respectfully submitted,

NOVENERGIA II – ENERGY &                       KINGDOM OF SPAIN
ENVIRONMENT (SCA)

By its attorneys,                              By its attorneys,

LATHAM & WATKINS LLP                           FOLEY HOAG LLP


/s/ Claudia Solomon                            /s/ Nicholas M. Renzler
Allen M. Gardner (D.C. Bar No. 456723)         Derek C. Smith (D.C. Bar No. 468674)
Rebekah Soule (D.C. Bar No. 1033203)           Lawrence H. Martin (D.C. Bar No. 476639)
555 11th Street, NW                            Nicholas M. Renzler (D.C. Bar No. 983359)
Washington, D.C. 20004                         Diana Tsutieva (D.C. Bar No. 1007818)
(202) 637-2200                                 1717 K Street, NW
allen.gardner@lw.com                           Washington, D.C. 20006
rebekah.soule@lw.com                           202-223-1200
                                               dcsmith@foleyhoag.com
                                               lmartin@foleyhoag.com
Claudia Salomon (pro hac vice)
                                               nrenzler@foleyhoag.com
Lilia Vazova (pro hac vice)
                                               dtsutieva@foleyhoag.com
885 Third Avenue
New York, NY 10022                             Andrew Z. Schwartz
(212) 906-1200                                    (D.D.C. Bar No. MA0017)
claudia.salomon@lw.com                         Andrew B. Loewenstein
lilia.vazova@lw.com                               (D.D.C. Bar No. MA0018)
                                               Seaport West
Fernando Mantilla-Serrano (pro hac vice)       155 Seaport Boulevard
45, rue Saint-Dominique                        Boston, MA 02210-2600
Paris 75007                                    617-832-1000
France                                         aschwartz@foleyhoag.com
+33 1 40 62 20 00                              aloewenstein@foleyhoag.com
fernando.mantilla@lw.com




                                           5
        Case 1:18-cv-01148-TSC Document 58 Filed 10/05/20 Page 6 of 6




FORESIGHT LUXEMBOURG SOLAR 1
S.À.R.L., FORESIGHT LUXEMBOURG
SOLAR 2 S.À.R.L., GREENTECH
ENERGY SYSTEMS A/S (NOW KNOWN
AS ATHENA INVESTMENTS A/S), GWM
RENEWABLE ENERGY I S.P.A., AND
GWM RENEWABLE ENERGY II

By their attorneys,

KING & SPALDING LLP
/s/ James E. Berger
James E. Berger (D.C. Bar 481408)
Charlene C. Sun (D.C. Bar 1027854)
1185 Avenue of the Americas
New York, NY 10036-4003
Tel: (212) 556-2100
Fax: (212) 556-2222
jberger@kslaw.com
csun@kslaw.com




                                      6
